DETAILED ACTION
Claims 7 and 20-28 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term TRITON, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Note that TRITON is merely an example and all improper uses of trademarks found in the instant specification should be properly addressed. Other trademarks in the specification include Nunc, VivaSpin, HiTrap, etc.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 20-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Shu et al.  (J. Med. Virology, 2000-see attached form 892) and GenBank ABI54475.1 (2009-see IDS).
The claims are directed to (in part): a kit comprising a carrier, including a microtiter plate, an immobilized polypeptide comprising SEQ ID NO: 1 and a secondary antibody binding to IgA class antibodies, which is directly or indirectly labeled; see at least claim 1. 
Shu describes the isotype distribution and serotyping in patients with a flavivirus infection wherein the flavivirus is Dengue; see title. See p. 226, col. 1 for describing NS1-specific indirect IgM, IgA and IgG ELISA wherein each well comprises immobilized NS1 antigen (via an mAbs D2/8-1coating); see instant claims 7, 20 and 22. Following the addition of serum samples from DF and DHF patients, goat anti-human IgM or IgA or IgG conjugated alkaline phosphatase was added and the enzyme activity was developed; see instant claims 7 and 21. See p. 225, col. 2 and p. 226, col. 1 for disclosing using a negative control, including the culture supernatants of Vero cells with or without DEN/JE virus infection; see instant claim 23. 
Shu does not explicitly express that the polypeptide is a Zika NS1 and has the sequence set forth by instant SEQ ID NO: 1; see claim 7.
GenBank ABI54475.1 provides the sequence set forth by instant SEQ ID NO: 1 and defines the sequence as Zika NS1 polypeptide.
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a kit comprising a labeled secondary antibody which binds to IgA class antibodies and a carrier on which the Dengue NS1 antigen is immobilized in the detection method described by Shu and substitute with the Dengue NS1 antigen with the Zika NS1 antigen set forth by GenBank ABI54475.1.
One would have been motivated to prepare such a kit in order detect antibodies for the Zika NS1 antigen as well as determining the isotype of the antibodies detected, including IgA, IgM or IgG isotypes.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used; for example, ELISA assays are commonly used, the Zika NS1 antigen is known, determining detected antibodies as IgA, etc. is known in the prior art.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claim(s) 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al.  (J. Med. Virology, 2000-see attached form 892) and GenBank ABI54475.1 (2009-see IDS) as applied to claims 7 and 20-23 above, and further in view of Hornbeck (Current Protocols in Immunology, 2001-see attached form 892) and Schreiber (EP 2980099-see IDS).
See claim 24 directed to (in part): a kit comprising a carrier on which a secondary antibody binding to IgA class antibodies is immobilized and a polypeptide comprising SEQ ID NO: 1 which is directly or indirectly labeled. 
The combined teaching of Shu and ABI54475.1 teach the limitations of claim 7 and provide a motivation to prepare a kit as claimed.
Shu and AI54475.1 do not teach a kit comprising all of the components of claims 24-28. 
Hornbeck is cited for teaching a sandwich for isotype detection; see p. 1, para. 2. This detection method comprises microtiter wells which are coated with isotype-specific capture antibodies followed by incubation with test solutions containing the antibodies to be isotyped; see instant claim 25. Hornbeck teaches that substrate hydrolysis indicates that the test solution contains the appropriate isotype and a lack of hydrolysis indicates that the test solution does not contain the appropriate isotype; see p. 1, para. 2.
Schreiber describes methods for detecting flavivirus infections; see whole document. See para. 37 for teaching that a polypeptide may be linked to a reporter molecule which allows direct or indirect detection of either the presence or the absence of the polypeptide it is linked to, or the absence of presence of an antibody bound thereto. Para. 37 teaches that a reporter molecule includes enzymes or radioactive labels; see claim 26.
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare an additional kit or combine additional components to the kit of claim 7 for isotyping anti-Zika antibodies in sample. The additional components would include a microtiter coated with isotype-specific capture antibodies, including for binding to IgA class antibodies in a sample as taught by Hornbeck. One would have been motivated to do so for the gain of isotyping anti-Zika antibodies in a sample. Other components would include a Zika NS1 antigen comprising a label, such as an enzymatically active label, and an antibody to which the labeled antigen would bind as taught by Schrieber. One would have been motivated to do so for the gain of detecting anti-Zika antibodies bound to isotype-specific capture antibodies as a substitute to substrate hydrolysis as described by Hornbeck.
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare such kit with a negative control, including the culture supernatants of Vero cells with or without DEN/JE virus infection as taught by Shu. One would have been motivated to do so for the advantage of measuring any change of detection from the sample and compare said change to control. 
There would a reasonable expectation of success given the underlying materials and methods are widely known and commonly used; for example, the use of isotyping antibodies, antigen comprising a label of the prior art, etc.
The invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made. 
Conclusion
	No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648